                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

KAYLA MADAK and
DONALD MADAK,

     Plaintiffs,

v.                                  Case No. 8:18-cv-2665-T-33AEP

CHRIS NOCCO and
WILLIAM C. HATFIELD,

     Defendants.

______________________________/

                              ORDER

     This matter comes before the Court in consideration of

Defendants Sheriff Chris Nocco and William C. Hatfield’s

Motion to Dismiss and for More Definite Statement (Doc. # 6),

filed on November 6, 2018. Plaintiffs Kayla Madak and Donald

Madak responded on November 29, 2018. (Doc. # 20). For the

reasons that follow, the Motion is granted and Plaintiffs may

file an amended complaint by December 20, 2018.

I.   Background

     In 2015, Kayla was a minor and freshman at Hudson High

School in Pasco County, Florida. (Doc. # 7 at 3). On February

10, 2015, Hatfield — a Pasco County Deputy Sheriff — arrested

Kayla at her school “for carrying a pocket knife protected




                                1
under Florida law but which the school and Deputy Sheriff

said was an illegal camouflaged tactical weapon.” (Id.).

      According to the Complaint, “[i]t was clear from day one

. . . that the knife was a legal 3.5 inch pocket knife, and

no    probable   cause      existed       to     institute      a   criminal

proceeding.” (Id. at 4). Kayla allegedly brought the pocket

knife to school “to clean off excess mascara off her face

which school authorities documented in their statements to

law   enforcement.”      (Id.).   The          Complaint      alleges:    “Had

[Hatfield] examined [Kayla’s] knife available in evidence

before arresting [her] as any reasonably objective police

officer would have, it would not have warranted a reasonable

man to believe that any criminal offense had been committed

by Kayla.” (Id.).

      Nevertheless,   Kayla    was       arrested       and   Sheriff    Nocco

“caused a prosecution to be instituted against Kayla [] in

the   criminal   Juvenile    Court       for    Pasco   County,     Florida.”

(Id.). The prosecution “was continued long after it was

apparent no probable cause existed.” (Id. at 5). Eventually,

the prosecution “was resolved in favor of Kayla [] on May 13,

2015” when the State Attorney filed a No Information. (Id.).

As a result of the arrest and prosecution, Kayla suffered

“emotional anguish, deprivation of her liberty, emotional and


                                     2
physical suffering, embarrassment, loss of education, and

damage    to   her    good    reputation.”           (Id.).    Kayla’s       father,

Donald,   “incurred       attorney’s         fees    and    court     cost(s),    in

defeating [] said false charges, and in investigation and

pursuit of this lawsuit.” (Id.).

     Then, Plaintiffs initiated this action against Sheriff

Nocco and Hatfield in state court on September 18, 2018,

asserting      a     single    count         titled     “False        Arrest      and

Imprisonment       and   Malicious       Prosecution          of    Kayla      Madak

Violating the 4th, 5th, and 14th Amendments to the U.S.

Constitution       and   Florida    Constitution.”            (Doc.    ##    1,   7).

Sheriff Nocco and Hatfield removed the case to this Court on

October     31,    2018,      on   the       basis     of     federal       question

jurisdiction. (Doc. # 1).

     Sheriff Nocco and Hatfield filed their Motion to Dismiss

and for More Definite Statement on November 6, 2018, arguing

the Complaint is a shotgun complaint and fails to sufficiently

state claims for relief. (Doc. # 6). Plaintiffs responded,

arguing the case should be remanded to state court because —

although the title of the sole count alleges Defendants

violated the United States Constitution — Plaintiffs merely

intended to assert state law claims for false arrest and

malicious prosecution. (Doc. # 20). In light of Plaintiffs’


                                         3
argument   regarding   remand,   the   Court   entered   an   order

explaining that remand on the basis of Plaintiffs’ assertions

within their response was inappropriate, especially in light

of the clear reference to an alleged violation of the United

States Constitution. (Doc. # 21). But the Court also advised

Plaintiffs that, if the reference to federal constitutional

violations was superfluous and unintentional as they claimed,

they were permitted to file an amended complaint asserting

only the intended state law claims by December 7, 2018,

followed by a motion to remand. (Id.). Finally, the Court

warned that if Plaintiffs failed to file an amended complaint

by that date, “the Court will rule on the pending motion to

dismiss on the basis that it does attempt to assert federal

constitutional claims.” (Id.).

      Plaintiffs failed to file an amended complaint by the

December 7 deadline. Thus, the Court now turns to the Motion.

II.   Discussion

      “A defendant served with a shotgun complaint should move

the district court to dismiss the complaint pursuant to Rule

12(b)(6) or for a more definite statement pursuant to Rule

12(e) on the ground that the complaint provides it with

insufficient notice to enable it to file an answer.” Paylor




                                 4
v. Hartford Fire Ins. Co., 748 F.3d 1117, 1126-27 (11th Cir.

2014)(footnotes omitted).

       The Eleventh Circuit has “identified four rough types or

categories of shotgun pleadings”: (1) “a complaint containing

multiple counts where each count adopts the allegations of

all preceding counts . . .”; (2) a complaint that is “replete

with conclusory, vague, and immaterial facts not obviously

connected to any particular cause of action”; (3) a complaint

that does “not separat[e] into a different count each cause

of action or claim for relief”; and (4) a complaint that

“assert[s]    multiple   claims        against     multiple    defendants

without specifying which of the defendants are responsible

for which acts or omissions, or which of the defendants the

claim   is   brought   against.”    Weiland      v.    Palm   Beach   Cty.

Sheriff’s Office, 792 F.3d 1313, 1322-23 (11th Cir. 2015).

“The    unifying   characteristic       of   all      types   of   shotgun

pleadings is that they fail to . . . give the defendants

adequate notice of the claims against them and the grounds

upon which each claim rests.” Id. at 1323.

       Although deficient complaints should be dismissed, the

Federal Rules of Civil Procedure advise that courts should

“freely give leave [to amend] when justice so requires.” Fed.




                                   5
R. Civ. P. 15(a)(2). Additionally, under Federal Rule of Civil

Procedure 12(e),

     A party may move for a more definite statement of
     a pleading to which a responsive pleading is
     allowed but which is so vague or ambiguous that the
     party cannot reasonably prepare a response.

Fed. R. Civ. P. 12(e). When a motion for more definite

statement is granted, the plaintiff is permitted to file an

amended complaint that more clearly states his or her claims.

     Here, the Complaint is a shotgun complaint and must be

dismissed. The Complaint contains a single count, entitled

“False Arrest and Imprisonment and Malicious Prosecution of

Kayla Madak Violating the 4th, 5th, and 14th Amendments to

the U.S. Constitution and Florida Constitution.” (Doc. # 7 at

4). Thus, it appears that Plaintiffs seek to assert numerous

claims — some federal and some state — under this single

count.

     This is impermissible. See Weiland, 792 F.3d at 1322-23

(identifying “a complaint that does ‘not separat[e] into a

different count each cause of action or claim for relief’” as

a shotgun complaint); see also Gregory v. City of Tarpon

Springs, No. 8:16-cv-237-T-33AEP, 2016 WL 2961558, at *2

(M.D. Fla. May 23, 2016)(“Count I is brought under two federal

statutes — 42 U.S.C. §§ 1983 and 1985 — and attempts to assert



                              6
claims   under     four   Amendments    to    the   United      States

Constitution, as well as referencing the Constitution of the

State of Florida. Simply put, Count I is a hodgepodge of

potential claims and constitutes an impermissible shotgun

pleading.”). If Plaintiffs wish to assert multiple claims,

they must assert each claim in a separate count. Each count

should be labelled with the title of the claim.

      Also, because all claims were included in a single count,

it is unclear what claims are being brought by which Plaintiff

against which Defendant. If Plaintiffs choose to file an

amended complaint, they should clearly label each count as to

which Defendant it is brought against and which Plaintiff is

bringing such claim.

      Because the Complaint is a shotgun complaint, repleader

is necessary and the Court need not delve into the merits of

the claims at this juncture. See, e.g., Shaffer v. Bank of

New York Mellon & Shellpoint LLC, No. 8:17-cv-565-T-33AAS,

2017 WL 1653789, at *1 (M.D. Fla. May 2, 2017)(“As the Court

has   determined   that   repleader    is    necessary,   the    Court

declines to address Defendants’ argument that all counts fail

to state claims upon which relief can be granted.”); Bennett

v. Nationstar Mortg., LLC, No. CV 15-00165-KD-C, 2015 WL

5294321, at *13 n.15 (S.D. Ala. Sept. 8, 2015)(“The Defendants


                                7
advance several arguments to dismiss the breach of contract

and FDCPA claims, but the undersigned declines to address

those   arguments   until   these   claims   are   repleaded.”).

Nevertheless, the Court advises Plaintiffs to review the

merits arguments raised in the Motion when drafting their

amended complaint. The deadline to file the amended complaint

is December 20, 2018. Failure to file an amended complaint by

the deadline will result in the dismissal of this action

without further notice.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendants Sheriff Chris Nocco and William C. Hatfield’s

      Motion to Dismiss and for More Definite Statement (Doc.

      # 6) is GRANTED as specified herein.

(2)   Plaintiffs Kayla Madak and Donald Madak may file an

      amended complaint that rectifies the problems addressed

      in this Order by December 20, 2018, failing which the

      case will be dismissed.

      DONE and ORDERED in Chambers in Tampa, Florida, this

10th day of December, 2018.




                                8
